DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Managan (2019/0100391) in view of Goodier et al. (6,343,896), substantially as applied on 9/25/20.
	Managan (2019/0100391) disclose(s):
Management system, figure(s) 7;
Container, truck 110;
first Silo, 205;
second silo, 600;
one or more material(s) sensors, LSL;
one or more verification sensors LSH;
processor, 516;
interface 514 & 614, inter alia;
intake actuator 107;
discharge actuator, conic section, bottom of 600 in figure(s) 1, & apparatus beneath silos 600 in figure(s) 2;
intake pathway, the path of 107;
discharge pathway: the path of the conic section, bottom of 600 in figure(s) 1; & apparatus beneath silos 600 leading to the unload vehicle (partially obscured) in figure(s) 2.  

	Note, Managan (2019/0100391) disclose(s) digital control by virtue of specifying a PLC.  
	Further, Managan (2019/0100391) disclose(s) both real time sensing & simultaneous loading & unloading operation control; [0029] & [0030], inter alia.  
	With regard to verification sensors “configured to be associated”, please see the response to remarks in paragraph 6.  
	With regard to claim(s) 12, Managan (2019/0100391) lack(s) PTO from the vehicle.  Goodier et al. (6,343,896) teach(es) PTO in pneumatic vehicle unloading of bulk material(s); column(s) 11, last paragraph.  
	With regard to claim(s) 13, Managan (2019/0100391) disclose(s) a belt(s) conveyor at the intake pathway.  Managan (2019/0100391) lack(s) a blower, pneumatic 
	Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the three basic conveyor option: belt(s), pneumatic, or screw), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	With regard to claim(s) 14, Managan (2019/0100391) disclose(s) weight sensor & the silo outlet(s); [0029].  With regard to the balance of the claim(s), it is a fundamental aspect of a processor controller to compare the sensed condition to a predetermined condition. 
	With regard to claim(s) 17, it is in the very nature of a processor, controller, of a bulk material(s) management system to control input and/or output.  It has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of conducting simultaneous input/output or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	It would have been obvious to modify Managan (2019/0100391) to substitute PTO & a blower intake in order to either increase efficiency or accommodate practical considerations as taught by Goodier et al. (6,343,896).
Claim 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Managan (2019/0100391) in view of Harper et al. (2019/0061593), substantially as applied on 9/25/20.
With regard to claim(s) 15, Managan (2019/0100391) lack(s) container arrival sensing via a proximity sensor.  Harper et al. (2019/0061593) teach(es) container arrival sensing via a proximity sensor in vehicle bulk material(s) transport at loading/unloading stations; [0035] & claim(s) 3 & 13.  
	It would have been obvious to modify Managan (2019/0100391) to provide container arrival sensing in order to either increase efficiency or accommodate practical considerations as taught by Harper et al. (2019/0061593).  
Claims 11-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Managan (2019/0100391) in view of Goodier et al. (6,343,896) as applied to claims 11-14, 16-17 above, and further in view of Thomson et al.  (2019/0218045).
	With regard to claim(s) 18, neither Managan (2019/0100391) nor Goodier et al. (6,343,896), & therefore Managan (2019/0100391) in view of Goodier et al. (6,343,896) disclose(s) verification sensing comprising some combination of at least two of the recited parameters: container proximity; powered take-off; or bulk material(s) loading weight.  Thomson et al.  (2019/0218045) teach(es) all three verification sensing parameters: container proximity & powered take-off [0037]; loading weight [0036], et seq., in a pneumatic conveyor transporter conveying bulk material(s).  Thomson et al.  (2019/0218045) teach(es) container unloading weight sensing which is equal in magnitude to bulk material(s) added a to silo.  
	It would have been obvious to modify Managan (2019/0100391) in view of Goodier et al. (6,343,896) to substitute verification sensing comprising some combination of at least two of the indicated parameters in order to either increase .  

	Conclusion
Regarding applicant’s remarks of 2/25/21, the examiner offers the following response.  
	With regard to page 5, last two paragraphs through page(s) 6, the applicant employs exceedingly weak claim language.  The applicant recites a container, presumably transportable, when in fact the feature(s) referenced is a vehicle.  Recites verification sensors keying off of the silo or the container; in the alternative.  Applicant’s claim language additionally includes “configured to be associated”.  The examiner considers that to speak for itself.  Then, upon amendment(s) recites container arrival (first occurrence of positive recitation of container relocation in prosecution), and bulk material(s) receipt in the alternative.  With this type of claim(s) drafting the examiner thought feature(s) enumeration in the reference(s) in one-to-one correspondence to terms in applicant’s claim language to be more than sufficient.  
	So in view of applicant’s remarks, the examiner provided further clarification in the instant office action.  
	As the applicant provided amendment(s) language in the alternative, the original rejections stand.  The anticipation rejection was dropped because the enumerated reference(s) do not explicitly disclose(s) providing sensors “configured to be associated”.  The examiner considers the appropriateness of modifying any reference(s) to meet this limitation to be obvious on-its-face.  

	With regard to page 10, third paragraph, the examiner notes the applicant is/are silent on Harper et al. (2019/0061593) teaching container arrival sensing via a proximity sensor in vehicle bulk material(s) transport.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651